F IL E D
       IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE                 Ma rch 16, 2000

                                                          C e c il C ro w s o n , J r.
                                                        A p p e l la t e C o u rt C le rk


RONALD COLLIER, et al.,               )
                                      )
      Plaintiffs/Appellants,          )   Hickman Circuit
                                      )   No. 99-5013-I
VS.                                   )
                                      )   Appeal No.
JACK MORGAN, et al.,                  )   M1999-00476-COA-R3-CV
                                      )
      Defendants/Appellees.           )



      APPEAL FROM THE CIRCUIT COURT FOR HICKMAN COUNTY
                  AT CENTERVILLE, TENNESSEE


               THE HONORABLE DONALD P. HARRIS, JUDGE




Attorney for Plaintiffs/Appellants:       Attorney for Defendants/Appellees:

Issac L. Herron, Pro Se                   Paul G. Summers
                                          Attorney General and Reporter

                                          Arthur Crownover, II
                                          Assistant Attorney General




                   AFFIRMED AND REMANDED




                                          WILLIAM C. KOCH, JR., JUDGE
                                MEMORANDUM OPINION


       This appeal involves an inmate seeking to purse a 42 U.S.C. § 1983 claim against two
prison officials. The Circuit Court for Hickman County dismissed the inmate’s claim for
failure to comply with Tenn. Code Ann. § 41-21-805 (1997). On this appeal, the inmate
asserts that the trial court erred by dismissing his complaint and by declining to grant his
request for a temp orary injun ction.          We affirm the d ismissal of th e inmate’s s uit in
accordance w ith Tenn. Ct. App. R . 10(b). 1


       Issac Herron is currently incarce rated at the Turney C enter Industrial Prison and Fa rm
in Only, Tennessee. He is a frequent litigator in Tennessee’s courts. On Ma rch 3, 1999, M r.
Herron and two other inmates filed a civil rights action against Turney Center’s warden and
laundry supervisor because of a decision to launder all inmates’ clothes in the main prison
laundry rather than in the inmates’ housing units. The inmates also requested a temp orary
injunction to prevent the defendants from implementing this new policy.


       Because Mr. Herron was proceeding in forma pauperis, Tenn. Code Ann. § 41-21-
805(a)(1) required him to file a s eparate affid avit containing a “com plete list of ever y lawsuit
or claim previously filed by the inmate, without regard to whether the inmate was
incarcerated at the time any claim or action was filed.” Mr. Herron’s affidavit listed six prior
lawsuits tha t he had filed in state and fe deral court.


       The defendants moved for summary judgment based on their claim that Mr. Herron
had failed to comp ly with Tenn . Code Ann. § 41-21-805(a)(1) because he had not listed two
other lawsuits he had filed. They supported their motion with an affid avit from an employee
of the Attorney General and Reporter stating that the office had four closed files and four
open files of laws uits brou ght by M r. Herro n. Mr. Herron responded to this motion by filing
an affidavit stating that he had identified in his Tenn. Code Ann. § 41-21-805 affidavit all the
lawsuits he could rem ember a nd that his failu re to com ply with Tenn. Code Ann. § 41-21-
805 wa s unintention al.




       1
           Tenn. Ct. App. R. 10(b) provides:

               The Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial court by memorandum opinion when
       a formal opinion would have no precedential value. When a case is decided by
       memorandum opinion, it shall be designated "MEMORANDUM OPINION," shall
       not be published, and shall not be cited or relied on for any reason in a subsequent
       unrelated case.

                                                  -2-
       Because Mr. He rron asserted that he had listed all the lawsuits he could rem ember,
the trial court later directed the defendants to file a supplemental affidavit listing the style of
all of Mr. Herron’s lawsuits and identifying the court in which they had been filed. The
defendants complied with the order by filing another affidavit containing this information.
Mr. Herron responded by challenging the technical sufficiency of the supplem ental affidav it
and by asserting that, to the best of his recollection, he had “listed all ‘lawsuits’ (as Plaintiff
understood the term ‘lawsuit’ to mean) Plaintiff has ever filed” and that he did not
consciou sly or wilfully attempt to circumvent Tenn. Code Ann. § 41-21-805. He never
denied omitting at least two prior lawsuits from his original Tenn. Code Ann. § 41-21-805
affidavit, and he never filed a supplemental or corrected affidavit listing all the lawsuits he
had filed previously.


       The trial court correctly determined that prison inma tes seeking to file lawsuits
without prepaym ent of costs m ust comp ly with Tenn. Code An n. § 41-21-805. Th e record
contains undisputed, competent evidence that Mr. Herron failed to comply with Tenn. Code
Ann. § 41-21-805 because the affidavit that accompanied his complaint did not list all the
prior lawsu its he ha d filed. Accordingly, w e affirm the judgm ent dismissing M r. Herron’s
compla int. We also remand the case to the trial court for whatever further proceedings may
be required, and we tax the costs of this appeal to Issac Herr on for wh ich execu tion, if
necessary, may issue.




                                                     ______________________________
                                                     WILLIAM C. KOCH, JR., JUDGE


CONCUR:


________________________________
WILLIAM B. CAIN, JUDGE




________________________________
PATRICIA J. COTTRELL, JUDGE




                                               -3-